In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________
                      No. 02-22-00280-CV
                 ___________________________

       GARY SINISE FOUNDATION, Appellant and Appellee

                                  V.

SAMUEL C. GARDNER, SUCCESSOR TRUSTEE OF THE 2014 PB LIVING
               TRUST, Appellee and Appellant


                On Appeal from Probate Court No. 2
                       Denton County, Texas
                 Trial Court No. PR-2022-00674-B


           Before Wallach, J.; Sudderth, C.J.; and Walker, J.
                 Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On October 13, 2022, we notified appellant and cross-appellant that their briefs

had not been filed as the appellate rules require. See Tex. R. App. P. 38.6(a). We

cautioned each that we could dismiss that party’s appeal for want of prosecution

unless, within ten days, that party filed with the court the party’s brief and an

accompanying motion reasonably explaining why the brief had not been filed and why

an extension was needed. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have

received no response. Because appellant and cross-appellant have each failed to file a

brief even after we afforded an opportunity to explain the initial failure, we dismiss

the appeals for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellant must pay all costs of its appeal, and cross-appellant must pay all costs

of his cross-appeal.

                                                       Per Curiam

Delivered: December 1, 2022




                                            2